          Case 3:20-cv-00840-KSC Document 6 Filed 05/20/20 PageID.20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MIA R.,                                              Case No.: 20CV840-KSC
12                                       Plaintiff,
                                                          ORDER GRANTING APPLICATION
13   v.                                                   TO PROCEED IN FORMA
                                                          PAUPERIS [DOC. NO. 2]
14   ANDREW M. SAUL, Commissioner of
     Social Security,
15
                                       Defendant.
16
17
             On May 4, 2020, plaintiff Mia R. commenced an action against Andrew M. Saul,
18
     the Acting Commissioner of Social Security, seeking review of a final adverse decision
19
     of the Commissioner. [Doc. No. 1.] Plaintiff also filed an Application to Proceed with her
20
     Complaint in forma pauperis. [Doc. No. 2.]
21
             A court may authorize the commencement of a suit without prepayment of fees if
22
     the plaintiff submits an affidavit, including a statement of all his or her assets, showing
23
     that he or she is unable to pay the filing fee. See 28 U.S.C. § 1915(a). The affidavit must
24
     “state the facts as to [the] affiant's poverty with some particularity, definiteness and
25
     certainty.” United States v. McQuade, 647 F.2d 938, 940 (9th Cir.1981) (internal
26
     quotations omitted).
27
28

                                                      1
                                                                                        20CV840-KSC
        Case 3:20-cv-00840-KSC Document 6 Filed 05/20/20 PageID.21 Page 2 of 2


 1         A party need not be completely destitute to proceed in forma pauperis. Adkins v.
 2   E.I. DuPont de Nemours & Co., 335 U.S. 331, 339–340 (1948). An affidavit is sufficient
 3   if it shows that the applicant cannot pay the fee “and still be able to provide himself [or
 4   herself] and dependents with the necessities of life.” Id. (internal quotations omitted).
 5         Here, plaintiff’s application states that she is unemployed and has limited income
 6   and assets. She has no monthly income. [Doc. No. 2, p. 2.] Her assets are a checking
 7   account with a balance of $300 and a 2009 Honda Fit Sport valued at $4,382. [Id., pp. 2-
 8   3.] Her monthly expenses, which include food, vehicle insurance and recreation total
 9   $423. [Id., pp. 4-5.] Therefore, the Court finds that plaintiff has sufficiently shown she
10   lacks the financial resources to pay her filing fee. Accordingly,
11         IT IS HEREBY ORDERED THAT plaintiff’s Application to Proceed with his
12   Complaint in forma pauperis is GRANTED. [Doc. No. 2.]
13   Dated: May 20, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                       20CV840-KSC
